FORM OF SUBSCRIPTION AGREEMENT

 

 

 

 

 

 

 

 





No.:

Name:

Number of Shares Subscribed for:

 

 





FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.





SUBSCRIPTION AGREEMENT

 



OFFERING INFORMATION, LEGENDS, AND NOTICES





THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”), OR ANY STATE SECURITY
AUTHORITY. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.



IT IS INTENDED THAT THE SECURITIES OFFERED HEREBY WILL BE MADE AVAILABLE TO
ACCREDITED INVESTORS, AS DEFINED IN REGULATION D AND RULE 501 PROMULGATED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).



THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE ACT AND ARE
BEING OFFERED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
ACT AND APPLICABLE STATE SECURITIES LAWS FOR NONPUBLIC OFFERINGS. SUCH
EXEMPTIONS LIMIT THE NUMBER AND TYPES OF INVESTORS TO WHICH THE OFFERING WILL BE
MADE AND RESTRICT SUBSEQUENT TRANSFERS OF THE INTERESTS.



THE COMPANY HAS NOT AGREED TO REGISTER THE SECURITIES OFFERED HEREBY UNDER THE
ACT AND, ACCORDINGLY, SUCH SECURITIES MAY ONLY BE RESOLD, TRANSFERRED, ASSIGNED
OR OTHERWISE DISPOSED OF IF, IN THE OPTION OF COUNSEL SATISFACTORY TO THE
COMPANY, REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.



THE SECURITIES OFFERED HEREBY SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN
AFFORD TO SUSTAIN A LOSS OF THEIR ENTIRE INVESTMENT. INVESTORS WILL BE REQUIRED
TO REPRESENT THAT THEY ARE FAMILIAR WITH AND UNDERSTAND THE TERMS OF THIS
OFFERING.



THE OFFEREE, BY ACCEPTING DELIVERY OF THE OFFERING MATERIALS, AGREES TO RETURN
THE OFFERING MATERIALS AND ALL ACCOMPANYING OR RELATED DOCUMENTS TO THE COMPANY
UPON REQUEST IF THE OFFEREE DOES NOT AGREE TO PURCHASE ANY OF THE SECURITIES
OFFERED HEREBY.



ANY OFFERING MATERIALS SUBMITTED IN CONNECTION WITH THE ____________ PLACEMENT
OF THE SECURITIES DO NOT CONSTITUTE AN OFFER OR SOLICITATION BY ANYONE IN ANY
JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS NOT AUTHORIZED. ANY
REPRODUCTION OR DISTRIBUTION OF ANY OFFERING MATERIALS IN WHOLE OR IN PART, OR
THE DIVULGENCE OF ANY OF THEIR CONTENTS, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY, IS PROHIBITED. ANY PERSON ACTING CONTRARY TO THE FOREGOING
RESTRICTIONS MAY PLACE HIM/HERSELF AND THE COMPANY IN VIOLATION OF FEDERAL OR
STATE SECURITIES LAWS.



NASAA UNIFORM LEGEND





IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT, AND THE APPLICABLE
STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
INVESTORS SHOULD BE AWARE THAT  THEY WILL BE REQUIRED TO BEAR THE FINANCIAL
RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.



FOR RESIDENTS OF PENNSYLVANIA





THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE PENNSYLVANIA SECURITIES ACT
AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF
WITHIN 12 MONTHS AFTER THE DATE OF PURCHASE, UNLESS SUBSEQUENTLY REGISTERED
UNDER THE PENNSYLVANIA SECURITIES ACT OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.



EACH PERSON WHO ACCEPTS AN OFFER TO PURCHASE SECURITIES EXEMPTED FROM
REGISTRATION BY SECTION 203(d), DIRECTLY FROM THE ISSUER OR AFFILIATE OF THE
ISSUER, SHALL HAVE THE RIGHT TO WITHDRAW HIS ACCEPTANCE WITHOUT INCURRING ANY
LIABILITY TO THE SELLER, UNDERWRITER (IF ANY) OR ANY OTHER PERSON WITHIN 2
BUSINESS DAYS FROM THE DATE OF RECEIPT BY THE ISSUER OF HIS WRITTEN BINDING
CONTRACT OF PURCHASE OR, IN THE CASE OF A TRANSACTION IN WHICH THERE IS NO
BINDING CONTRACT OF PURCHASE, WITHIN 2 BUSINESS DAYS AFTER HE MAKES THE INITIAL
PAYMENT FOR THE SECURITIES BEING OFFERED.



FOR RESIDENTS OF GEORGIA





THESE SECURITIES HAVE BEEN ISSUED OR SOLD IN RELIANCE ON PARAGRAPH THIRTEEN (13)
OF CODE SECTION 10-5-9 OF THE GEORGIA SECURITIES ACT OF 1973, AND MAY NOT BE
SOLD OR TRANSFERRED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER SUCH ACT OR
PURSUANT TO AN EFFECTIVE REGISTRATION UNDER SUCH ACT.



FOR RESIDENTS OF FLORIDA





PURSUANT TO THE LAWS OF THE STATE OF FLORIDA, IF SALES ARE MADE TO FIVE (5) OR
MORE INVESTORS IN FLORIDA, ANY FLORIDA INVESTOR MAY, AT ITS OPTION, WITHDRAW,
UPON WRITTEN (OR TELEGRAPHIC) NOTICE, ANY PURCHASE HEREUNDER WITHIN A PERIOD OF
THREE (3) DAYS AFTER (A) THE INVESTOR FIRST TENDERS OR PAYS TO THE COMPANY AN
AGENT OF THE COMPANY OR AN ESCROW AGENT THE CONSIDERATION REQUIRED HEREUNDER,
(B) THE INVESTOR DELIVERS ITS EXECUTED SUBSCRIPTION AGREEMENT, OR (C) THE
AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH INVESTOR, WHICHEVER
OCCURS LATER.



 

 

 

SUBSCRIPTION AGREEMENT

 

FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.

 



SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) by and between FUSION
TELECOMMUNICATIONS INTERNATIONAL, INC., a Delaware Corporation (the “Company”)
and the SUBSCRIBER whose name appears on the signature page to this Subscription
Agreement (“Subscriber”).



This Subscription Agreement is executed and delivered in connection with the
offering of up to $______ (the “Offering”) in Shares (the “Shares”) of the
Company’s Common Stock, $.01 par value per Share (the “Common Stock”) and
accompanying Common Stock Purchase Warrant s(the “Warrants”) to purchase one
share of Common Stock (“Warrant Shares”) for each ______ (__) Shares purchased
in the Offering. The Company, in its sole discretion and without notice, may
increase the size of the Offering by an additional $___________. The Common
Stock and the Warrants are sometimes collectively referred to as the
“Securities”). The Offering and the Securities are more fully described in the
Company’s Confidential Term Sheet dated __________, _____ (the “Term Sheet”).
The Form of Warrant is attached as Exhibit “D” to the Term Sheet.



A. General.



(1)     Subscriber hereby subscribes for and agrees to purchase from the
Company, and the Company agrees to sell to Subscriber, the dollar amount of
Securities set forth on the signature page hereof.



(2)     Subscriber herewith tenders to the Company the entire amount of the
purchase price by check made payable to the order of “Fusion Telecommunications
International, Inc.” or by wire transfer of immediately available funds to the
account below:



Bank Name:
ABA Number
Swift code:

Account Number:

To:

Re:

Amount:



      (3)     Subscriber herewith delivers a completed and signed Subscription
Agreement and completed and signed Qualified Purchaser Questionnaire (“Qualified
Purchaser Questionnaire”) for Securities of the Company to:

     (4)     Closing of the Offering will be held as soon as practical following
confirmation of the receipt and clearance of the Subscribers funds, receipt of
the Subscribers complete and signed Subscription Agreement and the receipt of
the Subscribers complete and signed Qualified Questionnaire. The Company intends
for Closings of the Offering to be held no less frequently than twice per week
provided the funds are present in the Company’s account, and possibly, more
frequently, as described herein. However, until such time as Subscriber’s
subscription is accepted and a closing of the purchase and sale of the
Securities being subscribed to by Subscriber takes place, Subscriber will not
have access to its subscription funds and will not be a Stockholder of the
Company.



(5)     In the event the Company elects, in its sole discretion, to accept
Subscriber’s payment of the purchase price for the Securities by check and
includes Subscriber in a closing of the Offering prior to the time that
Subscriber’s subscription payment becomes available to the Company in cleared US
dollars (“Cleared Funds”), the Company will treat Subscriber’s check as an
obligation to pay the Company the amount of the check, with such obligation
being satisfied when Cleared Funds are available to the Company The Company will
not be required to deliver certificates evidencing Securities to Subscriber
until we receive payment for the Securities in Cleared Funds; and we will retain
a purchase money security interest in the Securities until we receive Cleared
Funds or determine in our sole discretion to rescind the subscription due to
lack of Cleared Funds. Subscriber understands that the holding period for the
Shares under Rule 144 will not commence until the closing occurs and the Company
receives payment for the Shares in Cleared Funds.



(6)     The Company, in its sole discretion, may accept payment of the
subscription price for the Securities offered hereby in other forms of payment
acceptable to the Company, including without limitation, the conversion and/or
partial or full satisfaction of any type of indebtedness of the Company.



B. Securities offered have not been registered under the Securities Act of 1933,
as amended



Subscriber acknowledges that (i) the Securities have not been registered under
the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “1933 Act”), or the securities laws of any state;
(ii) absent registration, any resale or other transfer of the Securities must be
made in compliance with the 1933 Act; (iii) the Securities are being offered for
sale in reliance upon exemptions from registration contained in the 1933 Act and
applicable state laws; and (iv) the Company's reliance upon such exemption is
based in part upon Subscriber's representations, warranties and agreements
contained in this Subscription Agreement and in the Qualified Purchaser
Questionnaire that Subscriber is also delivering to the Company. Moreover, the
Company has not agreed to register the Securities under the 1933 Act or the
securities laws of any state.



C. Representations, Warranties, Acknowledgements and Agreements



In order to induce the Company to accept this Subscription Agreement, Subscriber
represents,

warrants, acknowledges and covenants to the Company as follows:



1)    Subscriber understands that (i) this Subscription Agreement may be
accepted or rejected in whole or in part by the Company in its sole and absolute
discretion, and (ii) this Subscription Agreement shall survive Subscriber's
death, disability or insolvency, except that Subscriber shall have no obligation
in the event that this Subscription Agreement is rejected by the Company. In the
event that the Company does not accept Subscriber's subscription, or if the
Offering is terminated for any reason, Subscriber's subscription payment (or
portion thereof, as the case may be) will be returned to Subscriber without
interest or deduction.



(2)    Subscriber has carefully read this Subscription Agreement, the Qualified
Purchaser Questionnaire, and the Term Sheet, including the Company’s Annual
Report on Form 10-K for the fiscal year ended ___________________ (including,
without limitation, the risks set forth under the heading “Risk Factors”), its
Quarterly Report on Form 10-Q for the quarters ended ____________ ,
________________, and ____________, its Current Reports on Form 8-K since
______________, and its Proxy Statement filed ____________, all of which are
attached as exhibits thereto (collectively, the “Offering Materials”). In making
the decision to invest in the Securities, Subscriber has relied solely upon the
information provided by the Company in the Offering Materials. To the extent
necessary, Subscriber has discussed with his, her, or its counsel the
representations, warranties and agreements which Subscriber makes by signing
this Subscription Agreement, the applicable limitations upon Subscriber's resale
of the Securities, and the investment, tax and legal consequences of this
Subscription Agreement. Subscriber disclaims reliance on any statements made or
information provided by any person or entity in the course of Subscriber’s
consideration of an investment in the Securities other than the Offering
Materials.



(3)    Subscriber understands that no federal or state agency has made any
finding or determination regarding the fairness of the Offering, or any
recommendation or endorsement of the Securities.



(4)     Subscriber is purchasing the Securities for Subscriber's own account,
with the intention of holding the Securities for investment purposes, with no
present intention of dividing or allowing others to participate in this
investment or of reselling or otherwise participating, directly or indirectly,
in a distribution of the Securities; and Subscriber agrees not to make any sale,
transfer or other disposition of the Securities without registration under the
1933 Act and applicable state securities laws unless counsel acceptable to the
Company is of the opinion that such registration is not required. Subscriber is
not acquiring the Securities, or any interest therein, on behalf of another
person and Subscriber, if an entity, was not formed for the purpose of
purchasing the Securities.



(5)     Subscriber's overall commitment to investments which are not readily
marketable is not disproportionate to Subscriber's net worth, and Subscriber's
investment in the Securities will not cause such overall commitment to become
excessive.



(6)     Subscriber, if an individual, has adequate means of providing for his or
her current needs and personal and family contingencies and has no need for
liquidity in his or her investment in the Securities.



(7)    Subscriber is an “Accredited Investor” as that term is defined in Rule
501(a) under Regulation D promulgated by the Securities and Exchange Commission
(the “SEC”) under the 1933 Act. Subscriber is financially able to bear the
economic risk of this investment, including the ability to afford holding the
Securities for an indefinite period or to afford a complete loss of this
investment.



(8)     The address shown on the signature page to this Subscription Agreement
is Subscriber's principal residence if he or she is an individual, or its
principal business address if a corporation or other entity.



(9)     Subscriber, together with any offeree representatives of Subscriber (as
identified in the Qualified Purchaser Questionnaire) has such knowledge and
experience in financial business matters as to be capable of evaluating the
merits and risks of an investment in the Securities. Subscriber acknowledges
that the Offering Materials may not contain all information that is necessary to
make an investment decision with respect to the Company and the Securities and
that Subscriber must rely on his, her or its own examination of the Company and
the terms and conditions of the Offering prior to making any investment decision
with respect to the Securities.



(10)     Subscriber has been given the opportunity to ask questions of and
receive answers from the Company and its executive officers concerning the
business and operations of the Company and the terms, provisions, and conditions
of the Offering and to obtain any such additional information that Subscriber
deems necessary or advisable to verify the accuracy of the information contained
in the Term Sheet, or such other information as Subscriber desired in order to
evaluate an investment in the Company; and Subscriber availed himself, herself
or itself of such opportunity to the extent considered appropriate in order to
evaluate the merits and risks of the proposed investment.



(11)     Subscriber has made an independent evaluation of the merits of the
investment and acknowledges the highly speculative nature of an investment in
the Securities including, without limitation, the information under “Risk
Factors” in the Term Sheet.



(12)     The information provided by Subscriber in the Qualified Purchaser
Questionnaire is true, complete and accurate and Subscriber has duly executed
and delivered such Qualified Purchaser Questionnaire and any applicable exhibits
thereto.



(13)



(i)   Subscriber understands that the Securities have not been registered under
the 1933 Act or any state securities laws in reliance on exemptions for
________offerings (and the Company has not provided any undertaking to register
the Securities under the 1933 Act); and that the Securities cannot be resold or
otherwise disposed of unless they are subsequently registered under the 1933 Act
and applicable state securities laws or an exemption from registration is
available. The certificate(s) representing the Securities will bear a legend
substantially similar to the legend set forth immediately below until (i) such
Securities shall have been registered under the 1933 Act and effectively
disposed of in accordance with a registration statement, or (ii) in the opinion
of counsel reasonably satisfactory to the Company such securities may be sold
without registration under the 1933 Act:



“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR THE "BLUE SKY" OR SECURITIES LAWS OF ANY STATE AND
MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED, ASSIGNED OR TRANSFERRED EXCEPT
(I) PURSUANT TO A REGISTRATION STATEMENT UNDER THE 1933 ACT WHICH HAS BECOME
EFFECTIVE AND IS CURRENT WITH RESPECT TO THESE SECURITIES, OR (II) PURSUANT TO A
SPECIFIC EXEMPTION FROM REGISTRATION UNDER
THE 1933 ACT BUT ONLY UPON A HOLDER THEREOF FIRST HAVING OBTAINED THE WRITTEN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, THAT THE PROPOSED
DISPOSITION IS CONSISTENT WITH ALL APPLICABLE PROVISIONS OF THE 1933 ACT AS WELL
AS ANY APPLICABLE "BLUE SKY" OR SIMILAR SECURITIES LAWS."



(ii)     Subscriber understands that the Company has not undertaken to register
the Securities offered hereby under the 1933 Act or any state securities laws;
and, accordingly, Subscriber may have to hold the Securities indefinitely and it
may not be possible for Subscriber to liquidate his, her or its investment in
the Company at the time Subscriber desires to do so. Subscriber has been advised
to refrain from purchasing the Securities unless he, she or it can afford a
complete loss of his, her or its investment and bear the burden of such loss for
an indefinite period of time.



(14)     Subscriber, if an individual, is at least 21 years of age.



(15)     If at any time prior to issuance of the Securities to Subscriber, any
representation or warranty of Subscriber shall no longer be true, Subscriber
promptly shall give written notice thereof to the Company specifying which
representations and warranties are not true and the reason therefore, whereupon
Subscriber's subscription may be rejected by the Company in whole or in part.



(16)     Notwithstanding the place where this Subscription Agreement may be
executed by any of the parties hereto, all of the terms, provisions, and
conditions hereof shall be construed in accordance with and governed by the laws
of the State of New York, without giving effect to its conflict of laws
principles. Any dispute that may arise out of or in connection with this
Subscription Agreement shall be adjudicated before a court located in New York
City and the parties hereto submit to the exclusive jurisdiction and venue of
the state and local courts of the State of New York located in New York City and
of the federal courts in the Southern District of New York with respect to any
action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any action or
proceeding brought in such a court or respecting the fact that such court is an
inconvenient forum, relating to or arising out of this Subscription Agreement or
any acts or omissions relating to the sale of the Securities, and Subscriber
consents to the service of process in any such action or legal proceeding by
means of registered or certified mail, return receipt requested, in care of the
address set forth below or such other address as Subscriber shall furnish in
writing to the Company.



(17)     SUBSCRIBER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT, FRAUD OR OTHERWISE) IN ANY WAY ARISING OUT OF OR IN CONNECTION WITH
THIS SUBSCRIPTION AGREEMENT OR SUBSCRIBER'S PURCHASE OF THE SECURITIES.



(18)      Subscriber acknowledges that he, she or it understands the meaning and
legal consequences of the representations, warranties and acknowledgments
contained in this Subscription Agreement and in the Qualified Purchaser
Questionnaire, and hereby agrees to indemnify and hold harmless the Company, and
each of its stockholders, officers, directors, affiliates, controlling persons,
agents and representatives, from and against any and all loss, damage, expense,
claim, action, suit or proceeding (including the reasonable fees and expenses of
legal counsel) as incurred arising out of or in any manner whatsoever connected
with (i) a breach of any representation or warranty of Subscriber contained in
this Subscription Agreement or in the Qualified Purchaser Questionnaire (ii) any
sale or distribution by Subscriber in violation of the 1933 Act or any
applicable state securities laws or (iii) any untrue statement of a material
fact made by Subscriber and contained herein or in the Qualified Purchaser
Questionnaire, or omission to state herein or in the Qualified Purchaser
Questionnaire, a material fact necessary in order to make the statements
contained herein or in the Qualified Purchaser Questionnaire, in light of the
circumstances under which they were made, not misleading. Subscriber
acknowledges that such damage could be substantial since (a) the Securities are
being offered without registration under the 1933 Act in reliance upon the
exemption pursuant to Section 4(2) and/or Regulation D of the 1933 Act for
transactions by an issuer not involving a public offering and, in various
states, pursuant to exemptions from registration, (b) the availability of such
exemptions is, in part, dependent upon the truthfulness and accuracy of the
representations made by Subscriber herein and in its Qualified Purchaser
Questionnaire, and (c) the Company will rely on such representations in
accepting Subscriber's Subscription Agreement.



(19)      Subscriber is not subscribing for the Securities as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, any seminar or meeting, or any solicitation of a
subscription by a person not previously known to Subscriber in connection with
investments in securities generally.



(20)      Unless otherwise indicated on a separate sheet of paper that details
any such affiliation submitted by Subscriber to the Company along with this
completed Subscription Agreement, Subscriber is not affiliated directly or
indirectly with a member broker-dealer firm of the National Association of
Securities Dealers, Inc. As an employee, officer, director, partner or
shareholder or as a relative or member of the same household of an employee,
director, partner or shareholder of an NASD member broker-dealer firm.



(21)      Except as expressly provided herein, this Subscription Agreement
contains the entire agreement between the parties with respect to the
transactions contemplated hereunder and may be amended only by a writing
executed by all of the parties hereto. Subscriber represents that he, she or it
has full power and authority (corporate, statutory or otherwise) to execute and
deliver this Subscription Agreement and the other Offering Materials to which
Subscriber is a party and to purchase the Securities. The execution, delivery
and performance of this Subscription Agreement and the Qualified Purchaser
Questionnaire will not: (i) violate, conflict with or result in a default under
any provision of the Certificate or By-Laws (or analogous organizational
documents), if any, of Subscriber; or (ii) violate or result in a violation of,
or constitute a default (whether after the giving of notice, lapse of time or
both) under, any provision of any law, regulation or rule, or any order of, or
any restriction imposed by any court or other governmental agency applicable to
Subscriber, except for those which do not, or are not reasonably likely to,
adversely affect Subscriber’s ability to perform its obligations under this
Subscription Agreement and the Qualified Purchaser Questionnaire and to
consummate the transactions contemplated hereby and thereby. This Subscription
Agreement constitutes the legal, valid and binding obligation of Subscriber,
enforceable against Subscriber in accordance with its terms. This Subscription
Agreement supersedes all prior arrangements or understandings with respect
thereto, whether oral or written. The terms and conditions of this Subscription
Agreement shall inure to the benefit of and be binding upon the parties and
their respective successors, heirs and assigns.



(22)      Subscriber understands that the Company intends to use the net
proceeds from the Offering for, among other things, sales and marketing, capital
expenditures, and other corporate and working capital purposes.



In order to induce Subscriber to execute and deliver this Subscription
Agreement, the Company represents, warrants, and covenants to Subscriber as
follows:



1)      The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.



(2)     The execution, delivery and performance by the Company of this
Subscription Agreement and the Offering and sale of Shares to accredited
investors contemplated hereby shall, assuming the representations and warranties
of Subscriber are correct, be in compliance with the exemptions from
registration set forth in Regulation D and/or Section 4(2) of the 1933 Act and
applicable state securities “blue sky” laws, and the Company, in reliance on the
representations and warranties of Subscriber, shall make all filings required to
qualify for such exemptions. No additional permit, license, exemption, consent,
authorization or approval of, or the giving of any notice by the Company to, any
governmental or regulatory body, agency or authority is required in order for
the Company to execute, deliver and perform its obligations hereunder, which has
not been made, or will not when required be made, by the Company. No notice by
the Company to any third party, and no consent or approval of any third party,
of the Company’s execution, delivery and performance of this Subscription
Agreement is required which has not been given or obtained.



(3)      The Company has the requisite power and authority to execute and
deliver this Subscription Agreement, and perform its obligations herein, and
consummate the transactions contemplated hereby. Upon the acceptance of
Subscriber’s subscription by the Company and the execution of this Subscription
Agreement by the Company, this Subscription Agreement will be a valid, legal and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity
(regardless of whether such enforcement is considered in a proceeding at law or
at equity).



(4)      The Company has reserved a sufficient number of Shares of Common Stock
for issuance upon exercise of the Warrants included in the Securities subscribed
to hereunder.



(5)      The Shares and the Warrants have been duly authorized and when issued
in accordance with the terms hereof will be validly issued, fully paid and
non-assessable. The Warrant Shares have been duly authorized and when paid for
and issued in accordance with the terms of the Warrants, will be validly issued,
fully paid and non-assessable.



D. No Registration Rights Granted



The Company has not undertaken to register the Shares, Warrants or Warrant
Shares under the 1933 Act. Subscriber understands that the Securities offered
hereby are not freely tradable, are subject to significant restrictions on
transfer, and may only be resold, transferred, assigned or otherwise disposed of
in accordance with the provisions of the 1933 Act, including Rule 144 there
under.



E. Notice Provisions



Any and all notices, demands or requests required or permitted to be given under
this Subscription Agreement shall be given in writing and sent, by registered or
certified U.S. mail, return receipt requested, by facsimile transmission with
proof of electronic transmission, by hand, or by overnight courier, addressed to
the parties hereto at their addresses set forth above or such other addresses as
they may from time-to-time designate by written notice, given in accordance with
the terms of this Section E, together with copies thereof as follows:



In the case of the Company to:



Fusion Telecommunications International, Inc.
420 Lexington Avenue, Suite 1718
New York, NY 10170
Attn:



With a copy to:



Fusion Telecommunications International, Inc.
1475 West Cypress Creek Road, Suite 204
Ft. Lauderdale, FL 33309
Attn:



In the case of Subscriber, to the address of Subscriber on the signature page to
this Agreement.

 

Notice given as provided in this Section shall be deemed effective: (i) on the
business day hand delivered (or, if it is not a business day, then the next
succeeding business day thereafter), (ii) on the first business day following
the sending thereof by overnight courier, and (iii) on the seventh calendar day
(or, if it is not a business day, then the next succeeding business day
thereafter) after the depositing thereof into the exclusive custody of the U.S.
Postal Service. As used herein, the term business day (other than Saturday or
Sunday) shall mean any day when commercial banks are open in the State of New
York to accept deposits.



G. Miscellaneous.



(1)     This Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns. This Subscription Agreement sets forth
the entire agreement and understanding between the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.



(2)     No term or provision contained herein may be modified, amended or waived
except by written agreement or consent signed by the party or parties to be
bound thereby. A waiver by either party of a breach of any provision of this
Subscription Agreement shall not operate, or be construed, as a waiver of any
subsequent breach by that same party.



(3)     Subscriber acknowledges that the subscription made hereby is not binding
upon the Company until the Company accepts it. The Company has the right to
accept or reject this subscription in whole or in part in its sole and absolute
discretion. If this subscription is rejected in whole, the Company shall return
the Purchase Price to Subscriber, without interest or deduction, and the Company
and Subscriber shall have no further obligation to each other by reason of this
Subscription Agreement or the subscription made hereby.



[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 



 

SIGNATURE PAGE FOR:


INDIVIDUAL INVESTOR



IN WITNESS WHEREOF, this Subscription Agreement has been executed by Subscriber
and by the Company on the respective dates set forth below.



 

Signature      __________________________   Signature (If Purchased Jointly)
___________

 

 

Print Name   __________________________    Print Name  
__________________________

 

 

Date:            __________________________     Date:          
___________________________

 

 

Social Security #  ______________________    Social Security #
 ______________________

 

 

Residential Address  ___________________    Residential Address
 ____________________

 

___________________________________     ____________________________________

 

 

Telephone #  _________________________   Telephone #  __________________________

 

 

Fax #           ___________________________  Fax #              
__________________________

 

 

Email:          
__________________________   Email:              __________________________

 

 

EXACT Name in which Securities are to be issued:         
_______________________________

 

 

Purhase Price: $ _____________________________________________________________


Form of Joint Ownership (if applicable): o JTTEN o JTWROS  o  JTTICo
OTHER  _____

 

 



SIGNATURE PAGE FOR:


PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR TRUST

 



IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement on
the date set forth below:

 



> ______ (Initial) A true and correct copy of all current entity documents
> reflecting authority to execute and submit
> this Subscription Agreement, on behalf of the Entity, is attached hereto.

 

Name of Partnership, Corporation, and Limited Liability Company or Trust

 

______________________________________________________________

 

 

 

By:       _________________________________________      Federal Tax ID Number
____________________________


 

Name:  _________________________________________      State of Organization     
____________________________


 

Title:     _________________________________________


 

Date:    _________________________________________


 

Principal Business Address:_____________________________________________
                                         

 

               ____________________________________________________________

 

 

Attn:         _________________________________________


 

Telephone:_________________________________________


 

Fax:          _________________________________________


 

Email: ____________________________________________

 

 

EXACT Name in which Securities are to be issued:_______________________________


 

Purchase Price: $____________________________________

 



SIGNATURE PAGE FOR:

 

SUBSCRIPTION AGREEMENT ACCEPTANCE

 

 





FUSION TELECOMMUNICATIONS INTERNATIONAL, INC., a Delaware corporation

 

 





By:_________________________________________________

 

Name:

Title:

Date:

